Exhibit 10.21
 
TERM PROMISSORY NOTE
 
$50,000
June 30, 2002

 
FOR VALUE RECEIVED, the undersigned, MediaBin, Inc., a Georgia corporation (the
“Borrower”), promises to pay to Gezina AS, a Norwegian corporation (the
“Lender”), at Radhusgt.5B 0151 Oslo, Norway (or at such other place as the
Lender may designate in writing to the Borrower), in lawful money of the United
States of America, the principal sum of fifty thousand dollars ($50,000), plus
interest as hereinafter provided.
 
The Borrower promises to pay interest on the unpaid principal amount outstanding
hereunder (the “Loan”), at a simple interest rate per annum equal to the Prime
Rate Basis. “Prime Rate Basis” shall mean, on any day, a simple interest rate
per annum equal to the Prime Rate (as defined herein) plus 100 basis points
(1.0%). “Prime Rate” shall mean, on any day, the rate of interest published as
the “Prime Rate” as of the last business day of the full calendar month
preceding such day by Bank of America, N.A. (Charlotte, North Carolina), or any
successor institution. The Prime Rate in effect as of the close of business of
each day shall be the applicable Prime Rate for the day and each succeeding
non-business day in determining the applicable Prime Rate Basis. Interest shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed.
 
Interest under this Note shall be due and payable on June 30, 2002.
 
The indebtedness evidenced by this Note shall be due and payable on June 30,
2002, plus all accrued and unpaid interest as hereinabove provided
 
Overdue principal shall bear interest for each day from the date it became so
due until paid in full, payable on demand, at a rate per annum (computed on the
basis of a 360-day year for the actual number of days elapsed) equal to two
percent (2%) per annum in excess of the interest rate otherwise payable
hereunder.
 
In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently paid by the Borrower or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Lender, in writing, that the Borrower elects to
have such excess sum returned to it forthwith. It is the express intent hereof
that the Borrower not pay and the Lender not receive, directly or indirectly, in
any manner whatsoever, interest in excess of that which may be lawfully paid by
the Borrower under applicable law.
 
The Borrower hereby waives presentment for payment, demand, notice of
non-payment or dishonor, protest and notice of protest, or any other notice of
any kind with respect thereto.
 
Time is of the essence of this Note.
 
This Note shall be deemed to be made pursuant to the laws of the State of
Georgia.
 
IN WITNESS WHEREOF, the duly authorized officers of the Borrower have executed,
sealed, and delivered this Note, as of the day and year first above written.
 
MEDIABIN, INC.
By:
 
/s/    DAVID MORAN        

--------------------------------------------------------------------------------

   
David P. Moran
President and Chief Executive Officer
Attest:
 
/s/    HAINES HARGRETT        

--------------------------------------------------------------------------------

   
Haines H. Hargrett
Secretary

